04/07/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0440



                            No. DA 20-0440

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JOSEPH FRANCIS SILVA,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 14, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                      Beth Baker
                                                          Justice, Montana Supreme Court
                                                                     April 7 2021